Citation Nr: 0904547	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
herbicides.

2.  Entitlement to eligibility for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956; April 1956 to April 1959; and May 1959 to June 
1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision (RO) from 
the Milwaukee, Wisconsin RO, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, and entitlement to Dependency and 
Indemnity Compensation ("DIC") under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in August 2004.  The death certificate 
shows that the immediate causes of his death were 
myelodysplastic syndrome to acute myelogenous leukemia.  
There were no secondary causes.

2.  At the time of his death, the veteran was service-
connected for coronary artery disease, status post 
percutaneous transluminal angioplasty with hypertension, 
diabetes mellitus, type II, low back strain with disc 
narrowing, degenerative arthritis of the cervical spine, 
psychophysiological reaction manifested by cephalgia, right 
tympanic membrane scar, and a right hernia scar.

3.  The competent medical evidence of record does not 
establish that a disability of service origin, or a service-
connected disability, caused or contributed to the veteran's 
death.

4.  The evidence of record establishes that the veteran did 
travel to the Republic of Vietnam while on active duty during 
the Vietnam era; thus, exposure to herbicides while serving 
on active duty is presumed.
5.  Myelodysplastic syndrome, or myelodysplastic syndrome 
mutating to acute myelogenous leukemia, is not a disease 
associated with exposure to certain herbicide agents 
enumerated under 38 C.F.R. § 3.309(e). 

6.  The preponderance of the evidence demonstrates that 
neither the veteran's myelodysplastic syndrome, nor acute 
myelogenous leukemia, manifested in service, and is not 
etiologically related to any in-service injury or disease, 
including herbicide exposure during service in Vietnam. 

7.  The veteran was not in receipt of, or entitled to 
receive, compensation based on total disability for a period 
of 10 years of more immediately preceding his death, there 
were no service-connected disabilities that were continuously 
rated totally disabling for a period of at least five years 
from the date of discharge, and he was not a former prisoner 
of war.


CONCLUSIONS OF LAW

1.  Neither myelodysplastic syndrome, nor acute myelogenous 
leukemia was incurred in or aggravated by active service, nor 
may they be presumed to have been incurred in such service as 
a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2008);  38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The cause of the veteran's death was not related to an 
injury or disease incurred in, or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e), 
3.312 (2008).

3.  The requirements for entitlement to DIC under 38 U.S.C. 
Chapter 13 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.22 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)
With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated November 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate her claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in her possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

In addition, during the pendency of this appeal, the Court 
issued a decision stating that, in general, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant, who submits a non-
detailed application, of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction ("AOJ").  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent re-adjudication of 
the claim, as in a Statement of the Case ("SOC") or 
Supplemental Statement of the Case ("SSOC").  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Here, the RO notified the appellant, in the November 2004 
letter, of the evidence and information necessary to 
substantiate a DIC claim based on a previously service-
connected condition, specifically indicating that to support 
a claim for DIC benefits, the evidence must show that the 
veteran died while on active duty, or that the veteran died 
from a service-connected injury or disease.  The Board 
acknowledges, however, that the November 2004 letter did not 
specifically advise the appellant of the evidence required to 
substantiate a DIC claim based on a condition not yet service 
connected.
In this case, however, the Board finds that any notice errors 
did not affect the essential fairness of the adjudication.  
The January 2007 SOC notified the appellant of the applicable 
regulations, to include 38 C.F.R. § 3.312, which specifically 
address cause of death, to include principal and contributory 
causes of death.  A review of the record shows that the 
appellant also had actual knowledge of how to substantiate 
her claim, as she submitted several statements and medical 
opinions suggesting a relationship between the veteran's 
military service and the cause of his death.  (See VA Form 
4138, September 2004 and attachments.)  In this regard, the 
Board notes that the appellant has not argued that an already 
service-connected disability caused or contributed to the 
veteran's death.  Rather, the appellant has argued that the 
veteran's myelodysplastic syndrome, and subsequent acute 
myelogenous leukemia ("AML"), were caused by his exposure 
to Agent Orange during service in Vietnam.  As she has shown 
actual knowledge of how to substantiate a claim on that 
basis, any error with regard to proper notice is non-
prejudicial, and a remand of the appellant's case for 
issuance of a new VCAA letter is not necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The evidence of record also demonstrates that the appellant 
has had ample opportunity to meaningfully participate in the 
adjudication of her claims.  Thus, the Board finds any errors 
or deficiencies regarding notice to be harmless.

On March 3, 2006, during the course of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  Notice concerning the effective date of the award 
and the disability rating was provided to the appellant in a 
letter dated July 2006.

        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
post-service treatment records, and providing a VA 
examination or medical opinion when necessary.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

The Board concludes that VA's duty to assist has been 
satisfied.  The veteran's service treatment records and 
relevant private medical records are in the file.  All 
records identified by the appellant as relating to her claims 
have been obtained, and she has not referenced any 
outstanding, available records that she wanted VA to obtain, 
or that she felt were relevant to the claims that have not 
already been obtained and added to the claims folder.  In 
addition, the claims folder contains a June 2007 VA medical 
opinion report.  The Board thus finds that the record 
contains sufficient evidence to make a decision on the 
appellant's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the Board will proceed to a decision on the 
merits.
II. Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents, such as 
Agent Orange.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).  
These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  These diseases 
are based on findings provided from scientific data furnished 
by the National Academy of Sciences ("NAS"), which studies 
the evidence and submits reports at two-year intervals 
concerning the association between exposure to Agent Orange, 
and diseases suspected to be associated with such exposure.  

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, Pub. L. 102-4 ("Act"), codified in pertinent 
part at 38 U.S.C.A. §§ 1116(b) and (c), directed the 
Secretary to enter into an agreement with NAS to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure. 

Congress has mandated that NAS determine, to the extent 
possible: (1) whether there is a statistical association 
between the suspect diseases and herbicide exposure, 
considering the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  Based on input from the NAS reports, 
Congress amends the relevant statute and the Secretary 
promulgates the necessary regulatory changes to reflect any 
additional diseases shown to be associated with exposure to 
herbicides.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Act provides that whenever the Secretary 
determines, based on sound medical and scientific evidence, 
that a positive association (i.e., the credible evidence for 
the association is equal to or outweighs the credible 
evidence against the association) exists between exposure of 
humans to an herbicide agent and a disease, the Secretary 
will publish regulations establishing presumptive service 
connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he 
is to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  
The Secretary's determination must be based on consideration 
of reports of the NAS, and all other sound medical and 
scientific information and analysis available to the 
Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results [of any study] are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which 
report a positive relative risk to the number of studies 
which report a negative relative risk for a particular 
condition is not a valid method for determining whether the 
weight of evidence overall supports a finding that there is 
or is not a positive association between herbicide exposure 
and the subsequent development of the particular condition.  
Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly 
more credible than others, and the Secretary has given the 
more credible studies more weight in evaluating the overall 
weight of the evidence concerning specific diseases.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, "unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) 
(2008). 

In this case, the appellant is claiming entitlement to 
service connection for the cause of the veteran's death, 
which she contends was caused by myelodysplastic syndrome, or 
myelodysplastic syndrome mutating to AML, caused by exposure 
to Agent Orange in Vietnam.

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in, or aggravated by, active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory (secondary) cause of death if it is shown that 
it contributed substantially or materially to death, combined 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Medical evidence is required to establish a causal connection 
between service, or a disability of service origin, and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).



1.  Entitlement to service connection for the cause of the 
veteran's death.

The veteran's death certificate shows that he died on August 
[redacted], 2004 of myelodysplastic syndrome that had mutated to AML.  
There were no contributory causes.  The appellant contends 
that the veteran's death was a result of myelodysplastic 
syndrome, or myelodysplastic syndrome mutating to AML, caused 
by herbicide exposure in Vietnam.  (See VA Form 4138, 
September 2004.)

A review of the veteran's service records reveals that he 
served in the Republic of Vietnam from November 1967 to 
November 1968 (See DD 214.)  As the veteran's service records 
clearly demonstrate that he served in Vietnam between January 
9, 1962, and May 7, 1975, he is presumed to have been exposed 
to herbicides in service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(i) and (iii). 

However, VA regulations do not provide for presumptive 
service connection for myelodysplastic syndrome, or 
myelodysplastic syndrome mutating to AML based on exposure to 
herbicides.  38 C.F.R. § 3.307, 3.309.  Accordingly, the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that the "Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act" does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

In that regard, the Board notes that the veteran's service 
treatment records show that, during active duty service, he 
never complained of symptoms related to, sought treatment 
for, or was diagnosed with either myelodysplastic syndrome or 
AML.  His January 1972 service retirement medical examination 
report indicates no cancer, or pre-cancerous findings of any 
kind; on the back of the report, the veteran wrote "I am in 
good health."  (See medical examination report, January 
1972.)  Similarly, on his April 1972 medical history report, 
the veteran noted that he did not have, and had never had, 
any tumors, growths, cysts or cancers.  (See medical history 
report, April 1972.)  Again, he wrote "I am in good health.  
Medications none."  Id.  

The record shows that following his service retirement in 
June 1972, there is no evidence that the veteran was treated 
for, or diagnosed with myelodysplastic syndrome or AML until 
September 2003, when he was seen at St. Vincent Hospital by 
Dr. J. Dobson.  The diagnosis was myelodysplastic syndrome 
with chronic myelomonocytic leukemia.  In November 2003, he 
began receiving high-dose chemotherapy treatment.  By August 
2004, hospital records show that his myelodysplastic syndrome 
had transformed into AML, which was the cause of his death on 
August [redacted], 2004.  

In November 2004, the appellant submitted letters from two of 
the veteran's private treating physicians.  The first was an 
October 2003 letter from Dr. M. Juckett, who wrote that he 
had evaluated the veteran for myelodysplastic syndrome.  
Under the category "Social History," Dr. Juckett noted that 
the veteran had a past history of Vietnam service and 
exposure to Agent Orange.  He did not, however, suggest any 
relationship between the veteran's disease and Agent Orange.  
In the second letter, dated October 2004, Dr. J. McGovern 
wrote that the veteran died of AML, and noted that the 
veteran had informed him that he had been exposed to Agent 
Orange during service.  He then stated "[a]t this point in 
time, there is no evidence to determine that leukemia is not 
associated with the use of Agent Orange."  (See Dr. McGovern 
letter, October 2004.)  

The appellant latter submitted two additional letters from 
Dr. M. Volk, the veteran's private oncologist.  In an April 
2006 letter, Dr. Volk wrote that the veteran had been exposed 
to Agent Orange in Vietnam in the 1960's, and opined "[i]t 
is quite likely that Agent Orange contributed to the 
development of his [myelogenous] leukemia."  (See Dr. Volk 
letter, April 2006.)  He did not provide any references to 
medical literature or studies to support his opinion.  In a 
September 2006 letter, Dr. Volk wrote "[i]t is my opinion 
that [the veteran's] Agent Orange exposure possibly 
contributed to the development of his hematological 
illness."  (See Dr. Volk letter, September 2006.)  In 
support of his opinion, he submitted copies of two medical 
studies regarding herbicide exposure and the subsequent 
development of leukemia.

In the Federal Register, June 24, 2002 (Volume 67, Number 
121), Pages 42600-42608, VA published findings of the NAS 
Update 2000 and a special report.  This report addressed a 
negative association between herbicides and leukemia.  The 
report placed leukemia in a category labeled 
"inadequate/insufficient evidence" to determine whether an 
association existed.  The findings cited in the report, 
supporting the determination that no association existed 
between AML and herbicide exposure, are as follows:

[AML] is the most common leukemia among adults.  
Risk factors for AML include high doses of 
ionizing radiation, occupational exposure to 
benzene, and some medications used in cancer 
chemotherapy.  Genetic disorders, including 
Fanconi's anemia and Down's Syndrome, are 
associated with an increased risk for AML.  
Tobacco smoking has been suggested as a risk 
factor.

Id.

Based on these NAS studies, and all other sound medical and 
scientific information and analysis available, the Secretary 
has found that the credible evidence is against an 
association between herbicide (dioxin) exposure and AML.

In June 2007, the veteran's claims folder, including the 
medical opinions of Drs. McGovern and Volk, was reviewed by a 
VA medical expert to consider the appellant's claim that the 
veteran's herbicide exposure in Vietnam caused his AML and 
resulting death.  In considering the opinion of Dr. McGovern, 
the VA expert noted that Dr. McGovern stated only that there 
was no evidence that leukemia was not associated with 
herbicides.  (See Dr. McGovern letter, October 2004.)  He 
found Dr. McGovern's statement to be similar to the April 
2006 opinion statement from Dr. Volk, in which he wrote that 
it was "quite likely" that Agent Orange had contributed to 
the development of the veteran's myelogenous leukemia.  (See 
Dr. Volk letter, April 2006.)  However, because neither Dr. 
McGovern, nor Dr. Volk cited any scientific evidence in 
support of their opinions, the VA expert found that their 
unsupported statements could not be given great weight.  

With regard to Dr. Volk's second opinion, in which he wrote 
that the veteran's Agent Orange exposure "possibly 
contributed to the development of his hematological 
illness," (See Dr. Volk letter, September 2006) the VA 
expert noted that Dr. Volk cited two scientific studies to 
support his conclusion.  The first, a study of a 1976 dioxin 
accident in Italy, was published in the International Journal 
of Epidemiology in June 1993.  However, the VA expert noted 
that the Italian dioxin accident was one of the numerous 
situations considered by NAS in the preparation of its 
report.  The second study, entitled Risk factors of 
myelodysplastic syndromes; a case-control study, dated April 
2005, was published by the Nature Publishing Group.  The VA 
expert noted that although this paper probably had not been 
considered by NAS (since NAS had not conducted a further 
review of the scientific literature), he nonetheless 
concluded that this paper alone would be insufficient to 
change the finding of NAS that there is no relationship 
between herbicide exposure and leukemia.  Based on these 
findings, the VA medical expert found no basis upon which to 
establish a link between herbicides and AML, and thus found 
that the veteran's death from myelodysplastic syndrome to AML 
was not the result of exposure to Agent Orange in Vietnam.  

After considering all of the evidence of record, the Board 
concludes that the competent medical evidence is against 
finding that the veteran's myelodysplastic syndrome, mutating 
to AML, is the result of military service, including exposure 
to herbicides.  As such, the Board finds that the veteran's 
death was not a result of his military service.  

In this regard, the Board notes that the veteran's service 
treatment records are void of any complaints related to 
symptoms of, treatment for, or diagnosis of myelodysplastic 
syndrome or AML, the two conditions listed on his death 
certificate as the primary causes of his death.  Following 
service, the first evidence of record that he complained of, 
was treated for, or was diagnosed with any such conditions 
was in September 2003, more than 30 years after active 
service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service, and the first documented treatment or 
diagnosis of myelodysplastic syndrome is evidence that weighs 
against the appellant's claim.

Additionally, although the Board took into account the 
medical opinions submitted by the appellant, it was 
determined that the medical and scientific review conducted 
by NAS, which did not find that a sufficient association 
existed between herbicides and leukemia, was of greater 
probative value than the speculative and unsupported opinions 
provided by the veteran's physicians.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

In this case, there is no evidence to suggest that either Dr. 
McGovern or Dr. Volk reviewed the veteran's complete claims 
folder, including his service treatment records, which showed 
no findings of myelodysplastic syndrome or AML during 
service.  Nor is there evidence to show that they reviewed 
the extensive body of scientific evidence used by NAS to 
support its finding that there is no relationship between 
herbicide exposure and AML. 

Additionally, despite his submission of scientific studies, 
both of Dr. Volk's statements concerning the etiology of the 
veteran's AML were speculative.  Specifically, he wrote that 
it was "quite likely that Agent Orange contributed to the 
development of [the veteran's] leukemia." (emphasis added) 
(See Dr. Volk letter, April 2006.), and later wrote that 
Agent Orange exposure "possibly contributed to the 
development of his hematological illness."  (emphasis added) 
(See Dr. Volk letter, September 2006.)  The Board notes that 
a possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.

As such, the Board finds the opinions of Drs. McGovern and 
Volk to be of little probative value in determining the 
relationship, if any, between the veteran's leukemia and his 
active duty service.


Alternatively, the VA medical expert's opinion was based on 
his review of the veteran's complete claims folder, as well 
as the NAS study results.  His statement was very detailed, 
comprehensive and fully explained the reasons and bases for 
his opinion.  Although the VA expert considered the opinions 
of the veteran's doctors that his death was the result of 
herbicide exposure in service, he nevertheless determined 
that the substantial evidence of record weighed against such 
a finding.

Finally, the Board notes that the veteran was also found to 
be service-connected for diabetes mellitus, type II, as a 
result of exposure to Agent Orange.  However, there is no 
competent evidence of record to suggest that the veteran's 
service-connected diabetes mellitus, type II played any role 
in the veteran's death.  Although his medical treatment 
records up to the time of his death show that he had been 
diagnosed with diabetes mellitus, type II (see e.g., St. 
Vincent Hospital report, August 2004), this disease is not 
listed on his death certificate as either causing, or 
contributing to his death. 

The Board also notes in passing that the Federal Register 
report found that tobacco smoking was a possible risk factor 
for AML.  See Federal Register report, supra.  The veteran's 
post-service private medical treatment reports indicate that 
although he had quit smoking by the time he was diagnosed 
with myelodysplastic syndrome in September 2003, he 
previously smoked 2 - 3 packs of cigarettes per day for many 
years.  (See St. Vincent Hospital report, September 2003.) VA 
regulations state that for claims filed after June 9, 1998, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, even if it were 
determined that either the veteran's myelodysplastic 
syndrome,  or myelodysplastic syndrome mutating to AML was 
caused by smoking, service connection could not be granted; 
thus, a claim for service connection for cause of death based 
on myelodysplastic syndrome, or myelodysplastic syndrome 
caused by smoking would not be warranted.

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her husband's death was a 
result of herbicide exposure during service.  However, the 
competent medical evidence of record does not support this 
contention.  As a lay person who has not been shown to be 
capable of making medical conclusions, her statements 
concerning the cause of the veteran's death are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Thus, as the claims folder contains no competent medical 
evidence or opinions relating the veteran's death directly or 
indirectly to his active military service, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2.  Entitlement to eligibility for DIC.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The veteran was separated from service in June 1972.  At the 
time of his death, service connection was in effect for 
coronary artery disease, status post percutaneous 
transluminal angioplasty with hypertension, evaluated at 10 
percent from June 29, 1977, and evaluated at 30 percent from 
March 26, 1997; diabetes mellitus, type II, due to herbicide 
exposure, evaluated at 20 percent from August 27, 2001; low 
back strain with disc narrowing, evaluated at 10 percent from 
June 29, 1977, and evaluated at 20 percent from May 5, 1998; 
degenerative arthritis of the cervical spine, evaluated at 10 
percent from June 29, 1977, and evaluated at 30 percent from 
August 27, 2002; psychophysiological reaction manifested by 
cephalgia, evaluated at 10 percent from June 29, 1977; right 
tympanic membrane scar, evaluated at 0 percent from June 29, 
1977; and a right hernia scar, evaluated at 0 percent from 
June 29, 1977.  However, because the veteran's highest 
combined disability rating was 70 percent from August 27, 
2002, and he was never rated as totally disabled, there is no 
legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  

In so concluding, the Board in no way intends to minimize the 
veteran's sacrifices during his service to his country, or 
the appellant's sincerity in pursuing her claim. However, the 
Board is obligated to decide cases based on the evidence 
before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) 
(holding that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).  As such, 
DIC is not warranted.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, because the appellant does not meet the 
requirements for DIC under 38 U.S.C.A. § 1318, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


